DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 & 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 & 21 of U.S. Patent No. 11,215,951. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 & 21 of the ’951 patent include all the limitations of claims 1-10 & 21-30 of the present application.
Claims 1 & 21  correspond with claim 1 of the ‘951 patent.
Claims 2-10 correspond with claims 2-10 of the ‘951 patent, respectively.
Claims 22 & 30 correspond with claims 1 & 21 of the ‘951 patent.
Claims 23-29 correspond with claims 2 -8 of the ‘951 patent, respectively.
Allowable Subject Matter
Claims 1-10 & 21-30 are allowable pending resolution of the pending double patenting rejections.
Claims 1 & 22 are allowable for at least the reason “ (i) optically computing, with a first filter, a partial derivative of said first beam and (ii) optically computing, with a second filter…, a partial derivative of said second beam; ….,” as set forth in the claimed combination.
	Claims 2-8 & 21 are allowable due to their dependence on claim 1. Claims 23-30 are allowable due to their dependence on claim 22.
Claim 9 is allowable for at least the reason “passing each of said beams 1 to 9 through a first Fourier transform lens which focuses each of said beams 1 to 9 through a focal position of said Fourier transform lens; at the focal position of said Fourier transform lens, (i) passing said beam 1, said beam 4 and said beam 7 through a first filter, (ii) passing said beam 3, said beam 6 and said beam 9 through a second filter, … and (iii) passing, without filtering, said beam 2, beam 5 and beam 8 through said focal position; and collecting each of said beams 1 to 9 by a second Fourier lens which directs each of said beams 1 to 9 onto an imager sensor,” as set forth in the claimed combination.
Claim 10 is allowable due to its dependence on claim 9.
Moser et al. (US 2017/0003650 A1, from IDS) disclose a method and apparatus including a beam splitter for splitting a beam into 3 beams, which pass through an optical filter (see Fig. 12), Additionally, Moser discloses a method and apparatus comprising two orthogonal optical filters (see Fig. 14). It would not have been obvious to modify the teachings of Moser to arrive at the inventions of at least claims 1, 9 & 22.
Di Martino et al. (Phase retrieval from one partial derivative, Optics Letters Vol. 38, No. 22, pp. 4813-4816, Nov. 2013, from IDS) disclose retrieving phase information from a single partial derivative.
Legarda-Saenz (Robust wavefront estimation using multiple directional derivatives in moire deflectometry, Optics and Lasers in Engineering 45, pp. 915-921, 2007, from IDS) discloses retrieving phase information based on multiple directional derivatives. However, Legarda-Saenz neither teaches nor suggests splitting an input beam into multiple beams, and simultaneously computing partial derivatives of each of the beams using orthogonal filters as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872